                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK
 YOUNG ADVOCATES FOR FAIR
 EDUCATION,

               Plaintiff,                           Case No. 18 CV 4167

 vs.                                                Judge I. Leo Glasser

 ANDREW CUOMO, in his official capacity
 as Governor of the State of New York,
 BETTY ROSA, in her official capacity as
 Chancellor of the Board of Regents of the
 State of New York,
 MARYELLEN ELIA, in her official capacity
 as Commissioner of the New York State
 Education Department,

               Defendants.



                            DECLARATION OF DR. ADINA SCHICK



       1.      I am a Clinical Assistant Professor of Applied Psychology at New York

University. The purpose of this declaration is to explain how New York’s Common Core and

Next Generation Learning Standards work, and why a Yeshiva’s Jewish Studies curricula would

be considered when assessing whether the Yeshiva meets those standards.

                            Educational and Professional Background

       2.      I received my doctorate in Developmental Psychology from the Department of

Applied Psychology at New York University in 2012. I have served as the Assistant Director of

the Undergraduate Studies in the Applied Psychology program at NYU since 2014, and regularly

teach a series of undergraduate psychology courses, including an elective entitled Families,

Schools, and Child Development, in which we examine the complex relations between family

and school systems, with a focus on low-income, urban communities.
       3.      I also serve as the co-Principal Investigator leading the L-FELD NYU lab, where

my research focuses on exploring cultural variations in children’s language, literacy, and

narrative development, with a particular emphasis on the individual and combined contributions

of the home and school contexts to the development of these school readiness skills.

                     My Research Regarding Early Childhood Learning

       4.      My research has probed the role of continuity in home-school practices in

supporting low-income Latino Head Start children’s emergent literacy development, highlighting

the importance of promoting parents’ use of culturally-relevant practices. I have served on a

number of advisory boards, including as an advisory board member for Pearson’s creation of an

innovative, fully digital, hands-on Child Development platform, as well as a member of the

advisory panel for Sesame Street Workshop and PNC’s Growing Together, Ready for School and

Beyond initiative, which focuses on helping parents and childcare providers best support

preschoolers’ learning and development.

       5.      I have also collaborated on a series of research projects aimed at supporting the

professional development of early childhood educators throughout New York City, as well as

from across New York State. Most recently the primary focus of my research has been on the

development and implementation of R-SUCCESS (Reading Success Using Co-Constructive

Elaborative Storytelling Strategies), a classroom-based oral storytelling intervention that

supports low-income, ethnic minority children’s reading readiness by bridging home-school

practices in an authentic and meaningful manner. Funded by the Brady Educational Foundation

and the Brooke Astor Foundation for New York City Education, R-SUCCESS has been piloted

with and is currently being implemented in New York City preschools and kindergartens serving

children from Latino and African-heritage families. Teachers in R-SUCCESS classrooms are
trained to incorporate oral storytelling, a common discourse practice in Latino and African-

heritage homes, into their classroom routines on a regular basis, and our work has shown

children in R-SUCCESS classrooms demonstrate more advanced literacy skills across a variety

of indices. Given its success, R-SUCCESS will be made available to PreK for All teachers from

across New York City, and a first-grade adaptation has recently been developed and is scheduled

to be field-tested throughout this year.

                   My Own Experience As a Yeshiva Student and Teacher

       6.      I am a product of the Yeshiva education system, having attended all-girls yeshivas

from preschool through 12th grade. Moreover, from 1997-2006 (i.e., prior to teaching at NYU), I

taught 7th and then 8th grade English Language Arts at an all-girls Yeshiva in Brooklyn identified

in the YAFFED report. Once I could no longer balance teaching 8th grade with my other

responsibilities, I remained a member of the staff for three additional years, coordinating the

Junior High School Language Arts Curriculum, and tracking teacher and student performance.

Each of the schools I attended, as well as the school I taught at, had a dual curriculum, with

Jewish Studies taught in the morning and Secular Studies taught in the afternoon.

            How the Common Core and Next Generation Learning Standards Work

       7.      The Common Core is a set of learning standards for students in grades K-12

(though New York State also developed and implemented a preschool version known as the New

York State Prekindergarten Foundation for the Common Core), designed to ensure that they

reach a series of reading, writing, and math benchmarks by the time they graduate from

elementary and high school. Rather than focus on specific content, the Common Core

underscores the teaching of skills-based competencies, while emphasizing that instruction should

be differentiated based on individual students’ needs and learning styles. To ensure that the
standards are age- and grade-appropriate, New York State is in the process of moving away from

the Common Core to its own set of standards-based guidelines, the Next Generation Learning

Standards. Like its predecessor the Common Core, Next Generation is standards-based and

includes specific guidelines for accommodating English Language Learners (ELLs), students

whose home language is not English. For example, English Language Learners (and

Multilingual Learners) can receive instruction in their home language.

       8.      In New York State, the process for identifying students as English Language

Learners is delineated in Appendix A. Essentially, though, the first step is having

parents/guardians complete a Home Language Questionnaire (HLQ; see Appendix B); notably,

the HLQ is available in Yiddish (see Appendix C), the home language of many children from

Chassidic families. If the HLQ suggests that a student’s home or primary language is not

English, the NYSITELL is then administered to identify the student’s English language

proficiency. Students remain ELLs until they achieve English language proficiency at the

Commanding (Proficient) level on the NYSITELL. Typically, this takes approximately 3-6 years

from the time that students enter formal schooling. In the 2015-2016 school year, however, about

12% of ELLs in New York City public schools (nearly 28,000 students) were long-term ELLs

(>6 years of ELL services).

      Jewish Studies and the Common Core and Next Generation Learning Standards

       9.      As the Common Core and Next Generation are standards-based, there is wide

latitude in how the standards can be met. Notably, many of the standards may be satisfied via a

Jewish Studies curricula commonly utilized in Yeshivas. For example, in a lower elementary

school Jewish Studies classroom, daily classes typically include both in-text learning of a finite
number of Bible verses in the original text, and an oral comprehension component, during which

time students are actively engaged as their teacher shares the remainder of the content orally.

        10.     Through these lessons, Common Core1 ELA Foundational skills, ELA Reading

Standards for Literature and Informational Texts, ELA Language Standards, and ELA Speaking

and Listening Standards, as well as Social Studies standards and Science skills can all be

supported. As an illustration, when covering the weekly portion of Noah, through reading,

hearing about, and discussing how Noah prepared for the flood, the ark that he built, the flood

itself, and the aftermath of the flood, the students gain the ability to read with sufficient accuracy

and fluency to support comprehension; ask and answer questions about key details; retell stories

and understand main messages; ask and answer questions to clarify meanings; describe

characters, settings, and major events in a story using key details; determine the meaning of

unknown words and phrases. As such, critical ELA standards can be met through these lessons.

Even if the language of instruction might not be English, New York State guidelines make

explicit accommodations for children from homes that speak a language other than English

(ELLs) to receive instruction in their home language, as was noted above. Extant research has

documented cross-linguistic transfer of literacy skills over time, such that skills gained in the

first will transfer to the second language, typically following a time lapse (August & Shanahan,

2006, 2007; Sparks, Patton, Ganschow & Humbach, 2009, 2012).

        11.     Furthermore, through the discussion, Social Studies standards related to gathering,

interpreting, and using evidence; chronological reasoning and causation; comparison and

contextualization; geographic reasoning can not only be met but, in fact, at times exceeded, with

Yeshiva students being expected to meet standards aligned with older grade levels. Finally,


1
 Although Common Core Standards are used in the example that follows, Next Generation Learning Standards can
be applied as well.
Science skills including (but not limited to) classifying (e.g., animals as kosher or non-kosher

based on their characteristics), creating models (e.g., drawing a picture of the ark), and predicting

(e.g., who would be saved from the flood) can be met.

       12.     In addition to studying the Bible, a large focus of the Jewish Studies curriculum,

beginning in the upper elementary school grades is the study of Talmud, which is, in essence, an

extensive, in-depth compilation of comments and debates on the Mishna, the first written

summary of the Oral Law, codified in the 2nd Century CE. Students of the Talmud learn to

follow complex arguments that span multiple pages, as they are exposed to conflicting and

competing viewpoints. Notably, there is often no single right answer in Talmudic debate. The

Talmud may establish the structure of the analytical process, but does not fill in all of the details

necessary to draw a conclusion. This necessitates that students explore options and communicate

(orally) their thought process. Through this process, teachers scaffold students’ acquisition of

key standards. In the middle school years, for example, Next Generation English Language

Standards such as Literacy and Informational Text Reading Standards (e.g., Key Ideas and

Details; Craft and Structure; Integration of Knowledge and Ideas); Speaking and Listening

Standards (e.g., Comprehension and Collaboration; Presentation of Knowledge and Ideas);

Language Standards (e.g., vocabulary Acquisition and Use), as well as Reading Standards for

Literacy in History/Social Studies and Reading Standards for Literacy in Science and Technical

Subject can be met. Furthermore, depending on the specific content area covered in the Talmud,

Mathematics Learning Standards (e.g., Ratios and Proportional Relationships when learning

about the requisite size of specific religious objects) and Science Learning Standards (e.g., Space

Systems when learning about the lunar cycle) can be met.
3rd   Brooklyn
Appendix A:
Appendix B
Appendix C
